1
2
                                                                         NO JS6
3
4
5
6
7
8
9
10
11
12                             UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                    WESTERN DIVISION
15   UNITED STATES OF AMERICA,                     No. CV 18-03064-RSWL(MRWx)
16               Plaintiff,                        CONSENT JUDGMENT OF
                                                   FORFEITURE BETWEEN PLAINTIFF
17                      v.                         UNITED STATES OF AMERICA AND
                                                   CLAIMANT SHAOCHUN CHEN
18   $49,600.00 IN U.S. CURRENCY,
     $19,780.00 IN U.S. CURRENCY AND               [This Consent Judgment Of Forfeiture Is
19                                                 Not Dispositive Of This Entire Action]
     $32,311.00 IN U.S. CURRENCY,
20
                 Defendants.
21
22   CHEN LI and SHAOCHUN CHEN,
23
                 Claimants.
24
25         Pursuant to the stipulation and request of Plaintiff United States of America and
26   Claimant Shaochun Chen (“S. Chen”), the Court hereby enters this Consent Judgment of
27   Forfeiture containing the terms set forth below:
28
1            On or about April 12, 2018, Plaintiff United States of America (“the government,”
2    “the United States of America” or “plaintiff”) filed a Verified Complaint For Forfeiture
3    alleging that defendants $49,600.00 in U.S. Currency, $19,780.00 in U.S. Currency and
4    $32,311.00 in U.S. Currency are subject to forfeiture pursuant to 18 U.S.C. §
5    981(a)(1)(A) & (C) and 21 U.S.C. § 881(a)(6).
6            Chen Li filed a claim to defendant $49,600.00 in U.S. Currency on or about July
7    28, 2018 and an answer to the Verified Complaint for Forfeiture on or about August 17,
8    2018.
9            On or about November 13, 2018, S. Chen filed a claim to defendant $32,311.00 in
10   U.S. Currency (collectively, the “S. Chen-claimed defendant currency”).
11           No person or entity has filed a claim to defendant $19,780.00 in U.S. Currency.
12           Other than S. Chen, no other person or entity has asserted a claim to the S. Chen-
13   claimed defendant currency.
14           No other parties have appeared in this case and the time for filing claims and
15   answers has expired.
16           The United States of America and Claimant S. Chen have now agreed to settle this
17   action relative to the disputes between them with respect to the S. Chen-claimed
18   defendant currency and to avoid further litigation by entering into this Consent Judgment
19   of Forfeiture.
20           The Court, having been duly advised of and having considered the matter, and
21   based on the mutual consent of the United States of America and Claimant S. Chen,
22           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
23           1.    As between the United States of America and Claimant S. Chen with
24   respect to the S. Chen-claimed defendant currency, this Court has jurisdiction over the
25   subject matter of this action and the parties to this Consent Judgment of Forfeiture.
26           2.    As between the United States of America and Claimant S. Chen with
27   respect to the S. Chen-claimed defendant currency, the Complaint for Forfeiture states a
28   claim for relief pursuant to 18 U.S.C. § 981(a)(1)(A) & (C) and 21 U.S.C. § 881(a)(6).
                                                   2
1          3.     Notice of this action has been given as required by law. No appearances
2    have been made in the litigation by any person other than Claimant S. Chen with respect
3    to the S. Chen-claimed defendant currency. The Court deems that all other potential
4    claimants admit the allegations of the Complaint for Forfeiture to be true with respect to
5    the S. Chen-claimed defendant currency.
6          4.     The sum of $5,000.00 only (without interest) shall be returned to Claimant
7    S. Chen. The remainder of the S. Chen-claimed defendant currency (i.e., $27,311.00),
8    plus the interest earned by the United States of America on the S. Chen-claimed
9    defendant currency shall be condemned and forfeited to the United States of America,
10   which shall dispose of those funds in accordance with law.
11         5.     The funds to be returned to Claimant S. Chen pursuant to paragraph 4 above
12   shall be paid to Claimant S. Chen by electronic transfer directly into the client trust
13   account of the Law Offices of Steve Qi and Associates, attorneys of record for Claimant
14   S. Chen in this case. Claimant S. Chen (through Claimant S. Chen’s attorney of record,
15   Zixuan Zhou, Esq.) shall provide all information and complete all documents requested
16   by the United States of America in order for the United States of America to complete
17   the transfer including, without limitation, providing Claimant S. Chen’s social security
18   and taxpayer identification numbers (if any), Claimant S. Chen’s attorney of record’s
19   taxpayer identification number, and the identity of the bank, the bank’s address and the
20   account name, account number, account type and wire transfer routing number for the
21   Law Offices of Steve Qi and Associates client trust account to which the transfer of
22   funds is to be made.
23         6.     Claimant S. Chen hereby waives, relinquishes and abandons any right to
24   contest the forfeiture of the defendant $19,780.00 in U.S. Currency and releases the
25   United States of America, its agencies, agents, officers, employees and representatives,
26   including, without limitation, all agents, officers, employees and representatives of the
27   Drug Enforcement Administration or the Department of Justice and their respective
28   agencies, as well as all agents, officers, employees and representatives of any state or
                                                   3
1    local governmental or law enforcement agency involved in the investigation or
2    prosecution of this matter, from any and all claims (including, without limitation any
3    petitions for remission, which S. Chen hereby withdraws), actions or liabilities arising
4    out of or related to this action, including, without limitation, any claim for attorney fees,
5    costs and interest, which may be asserted by or on behalf of Claimant S. Chen with
6    respect to the S. Chen-claimed defendant currency and the defendant $19,780.00 in U.S.
7    Currency, or either or both of them, whether pursuant to 28 U.S.C. § 2465 or otherwise.
8          7.     As between the United States of America and Claimant S. Chen with
9    respect to the S. Chen-claimed defendant currency, (i) the Court finds that there was
10   reasonable cause for the seizure of the S. Chen-claimed defendant currency and
11   institution of these proceedings; and (ii) this judgment shall be construed as a certificate
12   of reasonable cause pursuant to 28 U.S.C. § 2465.
13         8.     As between the United States of America and Claimant S. Chen with regard
14   to the S. Chen-claimed defendant currency, the Court further finds that Claimant S. Chen
15   did not substantially prevail in this action, and the parties hereto shall bear their own
16   attorney fees and costs.
17         9.     The United States of America and Claimant S. Chen consent to this
18   judgment and waive any right to appeal this judgment.
19
20   Dated: 12/7/2018                                   s/ RONALD S.W. LEW
21                                                      HONORABLE RONALD S.W. LEW
                                                        UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
                                                   4
1    Presented by:
2    NICOLA T. HANNA
     United States Attorney
3    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
4    Chief, Criminal Division
     STEVEN R. WELK
5    Assistant United States Attorney
     Chief, Asset Forfeiture Section
6
              /s/
7    BRENT A. WHITTLESEY
     Assistant United States Attorney
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        5
